  Case 20-02834        Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43                 Desc A - Bid
                                   Procedures Order Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                 )   Chapter 11
                                                       )
LINDRAN PROPERTIES, LLC (SHORELINE)                    )   Case No. 20-02834
                                                       )
                       Debtor.                         )   Hon. Jack B. Schmetterer
                                                       )
                                                       )

        ORDER (A) APPROVING BID PROCEDURES AND BID PROTECTIONS IN
     CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
      ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES,
   (B) APPROVING THE FORM AND MANNER OF NOTICE, (C) APPROVING NOTICE
     OF THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
    UNEXPIRED LEASES, (D) SCHEDULING A SALE HEARING AND, IF NECESSARY,
    AN AUCTION, (E) APPROVING THE STALKING HORSE BID, AND (F) GRANTING
                              RELATED RELIEF


           This matter coming to be heard on the motion (the “Motion”) of Lindran Properties, LLC

  (Shoreline), debtor and debtor in possession (collectively, “Debtor”), for the entry of an order,

  (a) authorizing and approving the bid procedures in connection with the sale of the Property1 free

  and clear of all liens, claims, and encumbrances; (b) approving the form and manner of notice of

  an auction and sale hearing with respect to the sale (the “Sale”); (c) approving the notice of the

  assumption and assignment of executory contracts and unexpired leases; (d) scheduling such

  auction (if necessary) and sale hearing; (e) approving the selection of a stalking horse bidder (the

  “Stalking Horse Bidder”); and (f) granting related relief; it appearing that the relief requested is

  in the best interests of the Debtors’ bankruptcy estates, its creditors, and other parties in interest;

  the Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

  28 U.S.C. §§ 157 and 1334; consideration of the Motion and the relief requested therein being a

  1 The “Property” means the improved real property located in Chicago, Illinois consisting of 264 low income
  housing units in 13 buildings as more fully described in the Agreement.


                                                      1
  223059140.v3
Case 20-02834       Doc 26-1      Filed 02/11/20 Entered 02/11/20 13:20:43          Desc A - Bid
                                 Procedures Order Page 2 of 16


core proceeding pursuant to 28 U.S.C. § 157(b); venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; notice of the Motion having been adequate and appropriate under

the circumstances; and after due deliberation and sufficient cause appearing therefor:

         IT IS HEREBY ORDERED THAT:

         1.    The Motion is granted. All capitalized terms used but otherwise not defined

herein shall have the meanings set forth in the Motion.

         2.    All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are overruled.

I.       Bid Procedures, Auction and Related Relief

         3.    The Bid Procedures, as set forth in the Motion, are hereby approved in their

entirety, and the Bid Procedures shall govern the submission, receipt, and analysis of all Bids

relating to the proposed sale of the Property.

         4.    Any party desiring to bid on the Property shall comply with the Bid Procedures

set forth in the Motion and this Order. The Debtor shall provide a copy of the Bid Procedures to

all interested parties as provided for in the Bid Procedures and Sale Notice. The Debtor is

authorized to take any and all actions necessary to implement the Bid Procedures.

         5.    If the Debtor does not receive a Qualified Bid from a Qualified Bidder, other than

the Stalking Horse Bid, on or before the Bid Deadline, the Debtor will cancel the Auction and

proceed with the Stalking Horse Bid as the Successful Bid. If one or more Qualified Bids, in

addition to the Stalking Horse Bid, are received by the Debtor on or before the Bid Deadline, the

Debtor will conduct the Auction to determine the Successful Bidder with respect to the Property.

         6.    The Debtor may: (a) select, pursuant to the Bid Procedures, the highest or



                                                 2
223059140.v3
Case 20-02834       Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43              Desc A - Bid
                                Procedures Order Page 3 of 16


otherwise best Bid(s) and the Successful Bidder(s) or Backup Bidder(s) after consultation with

the Trustee; (b) reject any bid, other than the Stalking Horse Bid, (regardless of whether such bid

is a Qualified Bid) that, in the Debtor’s business judgment, in consultation with the Trustee, is (i)

inadequate, insufficient, or not the highest or best bid, (ii) not in conformity with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, or the Bid Procedures, or (iii)

contrary to, or otherwise not in the best interests of the Debtor’s estate, creditors, or other parties

in interest.

II.     Stalking Horse Bid

         7.    The Debtor has entered into the Agreement with PRE Holdings 14, LLC as

purchaser for the Property, and designates it as the “Stalking Horse Bidder” in accordance with

the Bid Procedures. The Stalking Horse Bidder is approved. The Debtor is authorized to perform

any obligations set forth in the Agreement that are intended to be performed prior to the Sale

Hearing and/or entry of the Sale Order.

         8.    The Bid Protections are approved. The Debtor is authorized to pay the Bid

Protections, as applicable, to the Stalking Horse Bidder out of the proceeds from any Alternative

Transaction to a Qualified Bidder, other than the Stalking Horse Bidder, pursuant to the Bid

Procedures. The Bid Protections shall be paid from the proceeds of such transaction as a

superpriority administrative expense claim senior to all other administrative expense claims, and

prior to any recovery by the Trustee under Section 364(c)(1) of the Bankruptcy Code.

         9.    The Trustee shall be allowed to credit bid for the Property at the Auction pursuant

to Section 363(k) of the Bankruptcy Code. If the Trustee is the Successful Bidder in an

Alternative Transaction, the Trustee shall pay the Break-Up Fee and Expense Reimbursement to

the Stalking Horse Bidder in cash within three (3) days of the Closing.



                                                  3
223059140.v3
Case 20-02834        Doc 26-1    Filed 02/11/20 Entered 02/11/20 13:20:43             Desc A - Bid
                                Procedures Order Page 4 of 16


III.    Important Dates and Deadlines

         10.   Sale Notice, Auction and Sale Hearing. The Sale Notice as attached hereto as

Exhibit 1 is approved. The Debtor shall serve a copy of the Sale Notice, on or before the date

that is two (2) business days after entry of this Order, by first class mail on (a) the U.S. Trustee;

(b) counsel to Trustee; (c) the Illinois Finance Authority; (d) counsel to the Stalking Horse

Bidder; (e) all entities known to have expressed a bona fide interest in acquiring the Property; (f)

any receiver(s) in possession of the Property; (g) the City of Chicago; (h) all creditors of Debtor;

(i) all federal, state, and local taxing authorities, recording offices or any other governmental

authorities that may have claims, contingent or otherwise, against the Debtor’s estate, or that are

parties to governmental approvals or permits, or that have a reasonably known interest in the

relief requested by the Motion; (j) all contractual counterparties to the Executory Contracts; and

(k) all parties who have filed appearances or requested notices through the Court’s CM/ECF

system. The Debtor shall file a certificate of service with respect to any and all other forms of

marketing, including without limitation, any notice of publication.

         11.   Bid Deadline. Forty-five (45) days after entry of this Order is the deadline by

which all bids for the Property must be actually received, unless otherwise extended by the

Debtor in accordance with the Bid Procedures (the “Bid Deadline”), by each of the following via

email (in .pdf or similar format):

               (a)     Debtor’s counsel, Clark Hill PLC, 130 E. Randolph Street, Suite 3900,
                       Chicago,      Illinois      60601,     Attn.:     Scott      Schreiber
                       (sschreiber@clarkhill.com); Kevin H. Morse (kmorse@clarkhill.com); and
                       Chad Poznansky (cpoznansky@clarkhill.com); and

               (b)     Trustee’s counsel, McDermott Will & Emery LLC, 444 W. Lake Street,
                       Suite 4000, Chicago, Illinois 60606, Attn: William P. Smith
                       (wsmith@mwe.com) and James W. Kapp III (jkapp@mwe.com).

         12.   Auction. If one or more Qualified Bids, in addition to the Stalking Horse Bid, is


                                                 4
223059140.v3
Case 20-02834        Doc 26-1    Filed 02/11/20 Entered 02/11/20 13:20:43           Desc A - Bid
                                Procedures Order Page 5 of 16


received on or before the Bid Deadline, an Auction will be held at the offices of counsel to the

Debtor, Clark Hill PLC, 130 E. Randolph Street, Suite 3900, Chicago, Illinois 60601, two (2)

business days after the Bid Deadline or such later time on such day or other place as the Debtor

shall notify all Qualified Bidders who have submitted Qualified Bids. As set forth more fully in

the Bid Procedures, only Qualified Bidders shall be permitted to participate at the Auction.

         13.   Sale Objection Deadline. Objections, if any, to the Sale must be made by two (2)

business days after the Auction, if one is held, or four (4) business days after the Bid

Deadline (the “Objection Deadline”). Objections must: (a) be in writing; (b) conform to the

applicable provisions of the Bankruptcy Rules and the Local Rules of the United States

Bankruptcy Court for the Northern District of Illinois (the “Local Rules”); (c) state with

particularity the legal and factual basis for the objection and the specific grounds therefor; and

(d) be filed with the Court and served so as to be actually received no later than the Objection

Deadline by:

               (a)     Debtor’s counsel, Clark Hill PLC, 130 E. Randolph Street, Suite 3900,
                       Chicago,      Illinois      60601,     Attn.:     Scott      Schreiber
                       (sschreiber@clarkhill.com); Kevin H. Morse (kmorse@clarkhill.com); and
                       Chad Poznansky (cpoznansky@clarkhill.com); and

               (b)     Trustee’s counsel, McDermott Will & Emery LLC, 444 W. Lake Street,
                       Suite 4000, Chicago, Illinois 60606, Attn: William P. Smith
                       (wsmith@mwe.com) and James W. Kapp III (jkapp@mwe.com).

         14.   A party’s failure to timely file an objection in accordance with this Order shall

forever bar the assertion of any objection to the Motion, entry of the Sale Order, and/or

consummation of the Sale with the Stalking Horse Bidder, or any other Successful Bidder,

pursuant to the applicable Agreement, including the assumption and assignment of the Executory

Contracts to the Stalking Horse Bidder pursuant to the Agreement, or any other Successful

Bidder, pursuant to any applicable agreement, and shall be deemed to constitute any such party’s


                                                5
223059140.v3
Case 20-02834      Doc 26-1    Filed 02/11/20 Entered 02/11/20 13:20:43            Desc A - Bid
                              Procedures Order Page 6 of 16


consent to entry of the Sale Order and consummation of the Sale and all transactions related

thereto, including, without limitation, such assumption and assignment.

         15.   Service Contracts Notice; Objection Deadline. The Stalking Horse Bidder shall

send written notice to the Debtor designating which Service Contracts, if any, Stalking Horse

Bidder desires to have Debtor assume pursuant to Section 365 of the Bankruptcy Code (the

“Designation”) no later than the date that is twenty-one (21) days after entry of the Bid

Procedures Order. The Debtor shall then serve, within two days of receipt of the Designation,

written notice via U.S. Mail to each counterparty to a Service Contract (the “Service Contract

Notice”), substantially in the form attached hereto as Exhibit 2 (which notice is hereby

approved), of Stalking Horse Bidder’s intent to assume such Service Contracts. All assumed

Service Contracts, pursuant to the Service Contract Notice, shall be the “Assumed Service

Contracts.”

         16.   Any Successful Bidder in an Alternative Transaction shall have two (2) business

days after the conclusion of the Auction to provide written notice to the Debtor designating

which Service Contracts, if any, the Successful Bidder desires to have the Debtor assume or

reject pursuant to Section 365 of the Bankruptcy Code. On or after the first business day after

receipt of the designated Service Contracts from any other Successful Bidder, the Debtor shall

serve copies of the Service Contracts Notice, via overnight mail, on all counterparties to the

designated Service Contracts. Objections, if any, to the assumption and assignment of a Service

Contract or the adequate assurance of future performance of such Service Contract, must (a) be

in writing; (b) conform to the applicable provisions of the Bankruptcy Rules and the Local

Rules; (c) state with particularity the legal and factual basis for the objection and the specific

grounds therefor; and (d) be filed with the Court and served so as to be actually received by the



                                                6
223059140.v3
Case 20-02834         Doc 26-1    Filed 02/11/20 Entered 02/11/20 13:20:43          Desc A - Bid
                                 Procedures Order Page 7 of 16


parties set forth in Paragraphs 12(a)-(b) above no later than one (1) day prior to the Sale Hearing

or such other date agreed to by the Debtor and such objecting party.

         17.   If the counterparty to a Service Contract does not timely and properly file an

objection in the manner set forth above, then such counterparty may be deemed to consent to the

assumption and assignment of the Service Contract. If the counterparty timely and properly files

an objection, then, as set forth in the Service Contract Notice, such counterparty shall have the

opportunity to appear before the Court at the Sale Hearing. In addition, if an objection is not

timely and properly filed and served in accordance with this Order, (a) a Service Contract may

be assigned to the Successful Bidder, (b) the failure to object shall be deemed consent to the

assumption and assignment for the purposes of section 365(c) of the Bankruptcy Code or

otherwise, (c) the counterparty to a Service Contract shall be forever barred from asserting any

other claim arising prior to the assignment, if applicable, against the Debtor or the Successful

Bidder as to the Service Contract, and (d) with respect to a Service Contract, the Successful

Bidder’s promise to perform under the Service Contract shall be deemed adequate assurance of

future performance under the Service Contract.

         18.   Sale      Hearing.      The     Sale      Hearing       shall    commence        on

___________________________, 2020 at __:__ __.m. before the Honorable Jack B.

Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,

Chicago, Illinois, or before any other judge who may be sitting in 682 place and stead. The Sale

Hearing may be adjourned (with the consent of the Stalking Horse Bidder or Successful Bidder

and Trustee not to be unreasonably withheld) without further notice other than by announcement

in open Court or on the Court’s calendar.




                                                7
223059140.v3
Case 20-02834      Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43              Desc A - Bid
                               Procedures Order Page 8 of 16


IV.     Miscellaneous.

         19.   Notwithstanding Local Rule 5005-3(D), the Debtor is authorized to file the

Motion in an amount exceeding 15 pages without filing a separate motion for relief.

         20.   The Debtor is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion

         21.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         22.   This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.




Date: February ___, 2020                              ___________________________________
      Chicago, Illinois                               United States Bankruptcy Judge




Prepared By:

Scott N. Schreiber (#06191042)
Kevin H. Morse (#06297244)
CLARK HILL PLC
130 East Randolph Street | Suite 3900
Chicago, Illinois 60601
T: (312) 985-5595
F: (312) 985-5984
sschreiber@clarkhill.com
kmorse@clarkhill.com




                                                 8
223059140.v3
Case 20-02834   Doc 26-1    Filed 02/11/20 Entered 02/11/20 13:20:43   Desc A - Bid
                           Procedures Order Page 9 of 16




                       Exhibit 1




                                         9
223059140.v3
Case 20-02834            Doc 26-1       Filed 02/11/20 Entered 02/11/20 13:20:43                         Desc A - Bid
                                      Procedures Order Page 10 of 16


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                                          )   Chapter 11
                                                                )
LINDRAN PROPERTIES, LLC (SHORELINE)                             )   Case No. 20-02834
                                                                )
                            Debtor.                             )   Hon. Jack B. Schmetterer
                                                                )
                                                                )

                              NOTICE OF BID PROCEDURES, AUCTION,
                                      AND SALE HEARING

        PLEASE TAKE NOTICE that on February 11, 2020, Lindran Properties, LLC
(Shoreline), debtor and debtor in possession (collectively, “Debtor” or “Sellers”), filed the
Debtor’s Motion for Entry of (I) an Order (a) Approving Bid Procedures and Bid Protections in
Connection with the Sale of Substantially All of the Debtor’s Assets Free and Clear of all Lien,
Claims, and Encumbrances, (b) Approving the Form and Manner of Notice, (c) Approving
Notice of the Assumption and Assignment of the Executory Contracts and Unexpired Leases; (d)
Scheduling a Sale Hearing and, If Necessary, an Auction, (e) Approving the Stalking Horse Bid,
and (f) Granting Related Relief; and (II) an Order (a) Approving the Purchase and Sale
Agreement, (b) Authorizing the Sale of the Property Free and Clear of All Liens, Claims,
Encumbrances, and Interests, (c) Authorizing the Assumption and Assignment of the Executory
Contracts and Unexpired Leases, and (d) Granting Related Relief (the “Motion”)1 with the
United States Bankruptcy Court for the Northern District of Illinois (the “Court”) seeking,
among other things, entry of an order authorizing and approving: (a) the procedures for the sale
of the Property2 free and clear of liens, claims, interests, and encumbrances; (b) notice of the
assumption and assignment of the designated executory contracts; (c) a hearing for the approval
of the Sale and, if necessary, an auction; and (d) approving the Stalking Horse Bid.

        PLEASE TAKE FURTHER NOTICE that the Debtor has entered into a stalking horse
agreement for the sale of the Property and is soliciting higher and better offers for the purchase
of the Property consistent with the Bid Procedures (the “Bid Procedures”) approved by the Court
by entry of an order on February __, 2020 [Docket No.       ] (the “Bid Procedures Order”). All
interested bidders should carefully read the Bid Procedures and Bid Procedures Order. To
the extent that there are any inconsistencies between this notice and the Bid Procedures or Bid
Procedures Order, the Bid Procedures or Bid Procedures Order, as applicable, shall govern in all
respects.



1   All capitalized terms used but not defined herein shall have the meanings set forth in the Motion.
2 The “Property” means the improved real property located in Chicago, Illinois consisting of 264 low income
housing units in 13 buildings as more fully described in the Agreement.


                                                           10
223059140.v3
Case 20-02834       Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43             Desc A - Bid
                               Procedures Order Page 11 of 16


       PLEASE TAKE FURTHER NOTICE that, if the Debtor receives qualified
competing bids within the requirements and time frame specified by the Bid Procedures, the
Debtor will conduct an auction (the “Auction”) of the Property on April [●], 2020 at 10:00
a.m. (prevailing Central Time) at the offices of Clark Hill PLC, 130 E. Randolph Street,
Suite 3900, Chicago, Illinois 60601 (or at any other location as the Debtor may hereafter
designate on proper notice).

       PLEASE TAKE FURTHER NOTICE that the Debtor will seek approval of the Sale at
a hearing scheduled to commence at April [●], 2020 at __:__ a.m. (prevailing Central Time)
(the “Sale Hearing”) before the Honorable ______________________ in Courtroom ____ in the
United States Courthouse, 219 South Dearborn Street, Chicago, Illinois. The Sale Hearing may
be adjourned from time to time without further notice to creditors or parties in interest other than
by announcement of the adjournment in open court on the date scheduled for the Sale Hearing.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in
the Motion must: (a) be in writing; (b) conform to the applicable provisions of the Bankruptcy
Rules and the Local Rules; (c) state with particularity the legal and factual basis for the objection
and the specific grounds therefor; and (d) be filed with the Court and served so as to be actually
received no later than April [●], 2020 at 5:00 p.m. (prevailing Central Time) (the “Objection
Deadline”) by the counsel to the (a) Debtor, Clark Hill PLC, 130 E. Randolph Street, Suite
3900, Chicago, Illinois 60601, Attn.: Scott Schreiber (sschreiber@clarkhill.com); Kevin H.
Morse (kmorse@clarkhill.com); and Chad Poznansky (cpoznansky@clarkhill.com); and (b)
Trustee, McDermott Will & Emery LLC, 444 W. Lake Street, Suite 4000, Chicago, Illinois
60606, Attn: William P. Smith (wsmith@mwe.com) and James W. Kapp III (jkapp@mwe.com).

           CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
TO THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN
ACCORDANCE WITH THIS NOTICE SHALL BE FOREVER BARRED FROM
ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
THE TRANSFER OF THE OWNED REAL PROPERTY FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS




                                                 11
223059140.v3
Case 20-02834      Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43              Desc A - Bid
                              Procedures Order Page 12 of 16


                       NO SUCCESSOR OR TRANSFER LIABILITY

 The proposed Sale Order provides that the Successful Bidder(s) arising from the Sale, or Auction
 if held, will have no responsibility for, and the Property will be sold free and clear of, any
 successor liability, including the following: (a) any liability or other obligation of the Debtor’s
 estate or related to the Property other than as expressly set forth in the applicable Agreement; or
 (b) any claims against the Debtor, its estate, or any of their predecessors or affiliates other than
 as expressly set forth in the applicable Agreement. Except as expressly provided in the Sale
 Order, the Successful Bidder(s) shall have no liability whatsoever with respect to the Debtor’s
 estate (or their predecessors’ or affiliates’) respective businesses or operations or any of the
 Debtor’s estate (or their predecessors’ or affiliates’) obligations (as described below, “Successor
 or Transferee Liability”) based, in whole or part, directly or indirectly, on any theory of
 successor or vicarious liabilities of any kind or character, including, but not limited to, any
 theory of antitrust, environmental, successor or transferee liability, labor law, de facto merger or
 substantial continuity, whether known or unknown as of the closing of the Sale, now existing or
 hereafter arising, whether asserted or unasserted, fixed or contingent, liquidated or unliquidated
 with respect to the Debtor or any obligations of the Debtor arising prior to the closing of the
 Sale, including, but not limited to, liabilities on account of any taxes or governmental fines
 arising, accruing or payable under, out of, in connection with, or in any way relating to the
 Property or operation of the Debtor prior to the closing of the Sale .

        PLEASE TAKE FURTHER NOTICE that copies of the Motion, and any exhibits
thereto, including the Bid Procedures Order, Bid Procedures, the Agreement, and the proposed
Sale Order, are available: (a) upon request to counsel for the Debtor by e-mailing
kmorse@clarkhill.com or by calling (312) 985-5556; or (b) for a fee via PACER by visiting
http://www.ilnd.uscourts.gov.

Dated: February __, 2020                      Respectfully submitted,

                                              LINDRAN PROPERTIES, LLC
                                              (SHORELINE)

                                              By: /s/ Kevin H. Morse
                                                       One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com




                                                12
223059140.v3
Case 20-02834   Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43   Desc A - Bid
                           Procedures Order Page 13 of 16




                       Exhibit 2




                                          1
223059140.v3
Case 20-02834            Doc 26-1       Filed 02/11/20 Entered 02/11/20 13:20:43                         Desc A - Bid
                                      Procedures Order Page 14 of 16


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                                          )   Chapter 11
                                                                )
LINDRAN PROPERTIES, LLC (SHORELINE)                             )   Case No. 20-02834
                                                                )
                            Debtor.                             )   Hon. Jack B. Schmetterer
                                                                )
                                                                )

                       NOTICE OF ASSUMPTION AND ASSIGNMENT OF
                      UNEXPIRED LEASES AND EXECUTORY CONTRACTS

        PLEASE TAKE NOTICE that on February 11, 2020, Lindran Properties, LLC
(Shoreline), debtor and debtor in possession (collectively, “Debtor” or “Sellers”), filed the
Debtor’s Motion for Entry of (I) an Order (a) Approving Bid Procedures and Bid Protections in
Connection with the Sale of Substantially All of the Debtor’s Assets Free and Clear of all Lien,
Claims, and Encumbrances, (b) Approving the Form and Manner of Notice, (c) Approving
Notice of the Assumption and Assignment of the Executory Contracts and Unexpired Leases; (d)
Scheduling a Sale Hearing and, If Necessary, an Auction, (e) Approving the Stalking Horse Bid,
and (f) Granting Related Relief; and (II) an Order (a) Approving the Purchase and Sale
Agreement, (b) Authorizing the Sale of the Property Free and Clear of All Liens, Claims,
Encumbrances, and Interests, (c) Authorizing the Assumption and Assignment of the Executory
Contracts and Unexpired Leases, and (d) Granting Related Relief (the “Motion”)1 with the
United States Bankruptcy Court for the Northern District of Illinois (the “Court”) seeking,
among other things, entry of an order authorizing and approving: (a) the procedures for the sale
of the Property2 free and clear of liens, claims, interests, and encumbrances; (b) notice of the
assumption and assignment of the designated executory contracts; (c) a hearing for the approval
of the Sale and, if necessary, an auction; and (d) approving the Stalking Horse Bid.

        PLEASE TAKE FURTHER NOTICE that the Debtor has entered into a stalking horse
agreement for the sale of the Property and is soliciting higher and better offers for the purchase
of the Property consistent with the Bid Procedures (the “Bid Procedures”) approved by the Court
by entry of an order on February __, 2020 [Docket No.       ] (the “Bid Procedures Order”). If
the Debtor receives qualified competing bids within the requirements and time frame
specified by the Bid Procedures, the Debtor will conduct an auction (the “Auction”) of the
Property on April [●], 2020 at 10:00 a.m. (prevailing Central Time) at the offices of Clark
Hill PLC, 130 E. Randolph Street, Suite 3900, Chicago, Illinois 60601 (or at any other location
as the Debtor may hereafter designate on proper notice).

1   All capitalized terms used but not defined herein shall have the meanings set forth in the Motion.
2 The “Property” means the improved real property located in Chicago, Illinois consisting of 264 low income
housing units in 13 buildings as more fully described in the Agreement.


                                                            2
223059140.v3
Case 20-02834      Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43            Desc A - Bid
                              Procedures Order Page 15 of 16



       PLEASE TAKE FURTHER NOTICE that the Debtor will seek approval of the Sale
and the assumption and assignment of the Assumed Service Contracts to the Successful Bidder at
a hearing scheduled to commence at April [●], 2017 at 10:30 a.m. (prevailing Central Time)
(the “Sale Hearing”) before the Honorable ____________________________ in Courtroom
_____ in the United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, at which
time and place you may appear if you so desire.

        YOU ARE RECEIVING THIS NOTICE BECAUSE YOU ARE THE
COUNTERPARTY TO AN EXECUTORY CONTRACT. Pursuant to the Bid Procedures
and this notice, the Debtor hereby notifies you, pursuant to the terms of the Agreement, in the
exercise of Debtor’s business judgment, that your Service Contract shall be hereby assumed and
assigned to the Stalking Horse Bidder (or such other Successful Bidder) upon the closing of the
Sale, subject to the payment of any and all cure amounts, if any, that are agreed to by the parties
(the “Cure Amount”).

       PLEASE TAKE FURTHER NOTICE that the Debtor believes that the Stalking Horse
Bidder’s (or such other Successful Bidder) payment of any cure amounts related to the Assumed
Service Contract, as set forth in the Agreement, and the Stalking Horse Bidder’s (or such other
Successful Bidder) commitment to pay obligations as they come due, demonstrate adequate
assurance of future performance and satisfy the requirements of sections 365(b)(1)(C) and
365(f)(2)(B) of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in
the Motion and/or assumption and assignment of an Assumed Service Contract must: (a) be in
writing; (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Rules;
(c) state with particularity the legal and factual basis for the objection and the specific grounds
therefor; and (d) be filed with the Court and served so as to be actually received no later than
April [●], 2020 at 5:00 p.m. (prevailing Central Time) (the “Objection Deadline”) by the
counsel to the (a) Debtor, Clark Hill PLC, 130 E. Randolph Street, Suite 3900, Chicago, Illinois
60601,     Attn.:    Scott     Schreiber     (sschreiber@clarkhill.com);     Kevin     H.     Morse
(kmorse@clarkhill.com); and Chad Poznansky (cpoznansky@clarkhill.com); and (b) Trustee,
McDermott Will & Emery LLC, 444 W. Lake Street, Suite 4000, Chicago, Illinois 60606, Attn:
William P. Smith (wsmith@mwe.com) and James W. Kapp III (jkapp@mwe.com).

        If any timely filed Objection cannot be resolved by the Debtor, Stalking Horse Bidder (or
such other Successful Bidder) and the objecting party, the Court shall resolve such Objection
prior to assumption and assignment of the Service Contract, and upon entry of any order by the
Court resolving such Objection, the assignment, if approved by the Court, shall be deemed
effective as of the date such objecting party receives this written notice.




                                                3
223059140.v3
Case 20-02834     Doc 26-1     Filed 02/11/20 Entered 02/11/20 13:20:43           Desc A - Bid
                             Procedures Order Page 16 of 16


           CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
TO THE ASSUMPTION AND ASSIGNMENT OF AN EXECUTORY CONTRACT ON
OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH THIS NOTICE
SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE
ASSUMPTION OR ASSIGNMENT OF SUCH EXECUTORY CONTRACT

        PLEASE TAKE FURTHER NOTICE that copies of the Motion, and any exhibits
thereto, including the Bid Procedures Order, Bid Procedures, the Agreement, and the proposed
Sale Order, are available: (a) upon request to counsel for the Debtor by e-mailing
kmorse@clarkhill.com or by calling (312) 985-5556; or (b) for a fee via PACER by visiting
http://www.ilnd.uscourts.gov.

Dated: February __, 2020                  Respectfully submitted,

                                          LINDRAN PROPERTIES, LLC
                                          (SHORELINE)

                                          By: /s/ Kevin H. Morse
                                                   One of Its Proposed Attorneys

                                          Scott N. Schreiber (#06191042)
                                          Kevin H. Morse (#06297244)
                                          CLARK HILL PLC
                                          130 East Randolph Street | Suite 3900
                                          Chicago, Illinois 60601
                                          T: (312) 985-5595
                                          F: (312) 985-5984
                                          sschreiber@clarkhill.com
                                          kmorse@clarkhill.com




                                             4
223059140.v3
